03/17/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0114



                                 No. DA 21-0114


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MICHAEL PRESSEL,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Respondent’s motion for a 45-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondents are granted an extension of

time to and including May 10, 2022, within which to prepare, serve, and file its

response brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 17 2022